Citation Nr: 0812471	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Whether the appellant is eligible for Department of 
Veterans Affairs nonservice-connected death pension benefits.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served in the recognized guerrilla service and 
the Philippines Commonwealth Army from June 1944 to March 
1946.  The appellant is veteran's surviving spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


FINDINGS OF FACT

1. The veteran died in October 1985, at the age of 61.  The 
immediate cause of death was listed as hepatoma, and the 
antecedent cause of death was identified hookworm 
infestation.

2. At the time of his death, the veteran did not have an 
adjudicated service-connected disability.  

3. There is no medical evidence that the fatal hepatoma and 
hookworm infestation, first shown 40 years after service, had 
onset in service, or were otherwise caused by an injury or 
disease of service origin. 

4. The veteran's recognized guerrilla service does not 
qualify as requisite service to confer eligibility to the 
appellant for VA nonservice-connected death pension benefits.




CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2007).

2. The veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
107, 5107(b) (West 2002& Supp. 2007); 38 C.F.R. § 3.40 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for the cause of the veteran's death, the VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and in November 2006.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection for the cause of the 
veteran's death, namely, evidence that the veteran died from 
a service-related injury or disease.  The notice included the 
type of evidence needed to substantiate the claim for 
nonservice-connected death pension, namely, that the veteran 
had qualifying service to confer eligibility for death 
pension benefits.  The appellant was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was asked to submit evidence, 
which would include that in her possession, in support of her 
claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the provision for the degree of 
disability assignable and for the effective date); and of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007) (the evidence and 
information required to substantiate the claim based on a 
condition not yet service-connected).

To the extent that the VCAA notice about nonservice-connected 
death pension was provided after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claim was 
readjudicated as evidenced by the statement of the case, 
dated in January 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

The extent that the VCAA notice did not include the 
provisions for the degree of disability assignable and for 
the effective date, the notice is deficient.  As the claims 
are denied no disability rating or effective date can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the content error as to degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In the absence of evidence of that 
the veteran's death was proximately due to or the result of 
his period of service, development for a VA medical opinion 
is not warranted.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As the appellant has not identified any 
additional evidence pertinent to her claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death Claim

According to the death certificate, the veteran died in 
October 1985 at the age of 61.  The immediate cause of death 
was to hepatoma, and the antecedent cause of death was 
identified hookworm infestation.

At the time of his death, the veteran did not have an 
adjudicated service-connected disability.

The veteran's service medical records consist of a report of 
physical examination, dated in March 1946, which does not 
contain any finding, complaint, diagnosis, or treatment for 
hepatoma or hookworm.  The veteran's service records consist 
of Affidavits for Philippine Army Personnel, dated in 
September 1945 and February 1946, in which the veteran stated 
that he did not incur any wound or illness from June 1944 to 
March 1946.

After service, a private hospital record, dated in April 
2004, shows that the veteran was treated from October 9, 
1985, to October 18, 1985, for hepatoma and hookworm 
infestation.

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

The record shows that service connection was not in effect 
for any disability during the veteran's lifetime.  Therefore 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an adjudicated service-connected 
disability during the veteran's life time caused or 
contributed to the cause of veteran's death.  38 C.F.R. § 
3.312(c).

The factual and legal question that is presented is whether 
service connection is warranted for the fatal hepatoma and 
hookworm infestation, which were identified on the death 
certificate as having caused the veteran's death.

Based on the available service medical record, neither 
hepatoma nor hookworm infestation was affirmatively shown to 
be present during service, and as the fatal conditions were 
noted during service, there is no factual or legal basis to 
consider service connection on the basis of continuity of 
symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 
(b).

After service, the fatal conditions were first documented 
during the veteran's final hospitalization in October 1985, 
40 years after service.  The absence of documented complaints 
of hepatoma or hookworm infestation from 1945 to 1985 is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.). 

As for service connection based on the initial documentation 
of fatal hepatoma and hookworm infestation after service 
under 38 C.F.R. § 3.303(d), there is no competent evidence 
that links the currently diagnosed fatal hepatoma and 
hookworm infestation to an injury, disease, or event of 
service origin. 

There is no competent evidence of record that in favor of the 
claim.

To the extent that the appellant in her statements associates 
the veteran's fatal conditions to service, on a question of 
medical causation, competent medical evidence is required to 
substantiate the claim, that is, evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159(a).  
For this reason, the Board rejects the appellant's statements 
as competent evidence to substantiate the claim on the 
question of medical causation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the appellant as a lay person is not 
competent to provide, and as there is no favorable competent 
evidence to support the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Nonservice-Connected Death Pension

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military service for the purposes of nonservice- 
connected death pension.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.40.

The service department verified that the veteran had 
recognized guerrilla service and service in the Philippines 
Commonwealth Army from June 1944 to March 1946.

The law under 38 U.S.C.A. § 107(a) and the implementing 
regulation, 38 C.F.R. § 3.40, specifically exclude such 
service for purposes of entitlement to nonservice-connected 
death pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (per curiam).  Consequently, the Board finds that 
there is no legal basis for the appellant's claim for 
nonservice-connected death pension.  As the law is 
dispositive, the claim is denied because of lack of legal 
entitlement.  38 U.S.C.A. §107(a); 38 C.F.R. § 3.40; Quiban 
v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991) 
reh'g denied (July 18, 1991) (upholding the constitutionality 
of 38 U.S.C.A. § 107(a)).

ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant does not have basic eligibility for VA 
nonservice-connected death benefits, and the appeal is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


